ATTACHMENT B

United States District C0urt
F or The District of C0lumbia

ELECTRONIC CASE FILES
A'i"i‘oRN EY/I’Airi'ictii>.»,i\"i‘ RE(;is'rRA'rioN Fo Rivi

LI\'E SYSTEM

This form shall be used to register for an account oii the Court’s Electronic Case Files (ECF)
system and to subscribe to the ECF email (Listserver) notification service. Registered attorneys
and other participants will have privileges both to electronically submit documents, and to view
and retrieve electronic docket sheets and documents for all cases assigned to the Electronic Case
Files system. Listserver subscribers receive entail messages whenever the Court wishes to
electronically notify ECF registrants of pertinent ECF information

The following information is required for registration:

If you are appointed pro bono or pro hac vice, please provide the case number:

First Nanie/l\/Iiddle lnitial/Last Name:
Last four digits of Social Security Number:

DC Bar lD#:

Firni Naine:

Firm Address

\/oice Phoiie Numher:

FAX Phone Niimber:

liiternet E-Mail Address:

By submitting this registration form. the undersigned agrees to abide by the following rules:

l. This system is for use only in cases permitted by the U.S. District Cr)urt for the District
of Columbia. lt may be used to file and view electronic documents, docket sheets, and
notices. Please visit the Court’s ECF Internet Website to schedule training

2. Pursuant to Federal Rule of Civil Procedure l 1, every pleadi`ng. motion, and other paper

(except list, schedules, statements or amendments thereto) shall be signed by at least one
attorney of record or, if the party is not represented by an attorney, all papers shall be
signed by the party. An attorney’s/participant’s password issued by the court combined
with the user`s identification, serves as and constitutes the attorney`s/participant`s

 

6.

Please return this form to:

si gnature. Therefore, an attorney/participaiit must protect and secure the password issued
by the court. lf there is any reason to suspect the password has been compromised in any
vvay, it is the duty and responsibility ofthe attorney/participant to immediately notify the
court. This should include the resignation or reassignment of the person with authority to
use the password. The C ourt will immediately delete that password from the electronic
filing system and issue a new password.

An attorney`s/participant’s registration will not waive conventional service of a summons
and complaint, subpoena, or other judicial process; submit the client to the jurisdiction of
the (`ourt; or operate as a consent to accept service ofpleadings, documents. and orders
in actions in which such attorney/participant has not entered an appearance. An
attorney’s/participant’s registration will constitute a waiver in law only of conventional
service of other non~process pleadings, documents, and orders in the case. The
attorney/participant agrees to accept, on behalf ofthe client, service ofnotice ofthe
electronic filing by hand, facsimile or authorized e~mail.

Upon receipt of your login and password, you are strongly encouraged to change your
password, which may be done through the Utilities function, to a name easily recalled.
You may be subjected to a fee, should the Clei‘k’s Off`ice have to create a new password
for you, or alternatively, you may be required to appear in person to receive your new
password.

Attorneys must be active members of the bar of this Court, or government attorneys who
are employed or retained by the United States, or who have been permitted to proceed pro
hac vice, must file pleadings electronically.

Whenever a filer’s e-mail address changes, the user agrees to update their ECF profile to
show the new e-mail address. The system is robust enough to permit counsel to change
their own e-inail address within the ECF System. Effective December 9, 2008, pursuant
the directions from the (,`ourt’s Information Technology Cominittee, the Clerk’s Office
will no longer nionitor bounced e-iiiails.

U.S. District Court for the District of Columbia
Attn: Attorney Admissions

333 Constitution Avenue NW, Room lS25
Washington, DC 20001

Or FAX to: Peggv T)'ainllln
U.S. District Court for the District of Columbia
§202) 354-3067

Ar)plicaiit`s Si@ature:

Full Last Name

lnitial of Last 4 Digits SS#
First Naine
Pav, e 2